This opinion is subject to administrative correction before final disposition.




                                 Before
                    HITESMAN, GASTON, and KOVAC,
                        Appellate Military Judges
                         _________________________

                           UNITED STATES
                               Appellee

                                      v.

                       Emmanuel R. RIVAS
                Lance Corporal (E-3), U.S. Marine Corps
                              Appellant

                              No. 201900162

                          Decided: 30 October 2019.
   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judge: Major Terrence J. Reese, USMC. Sentence adjudged
   26 March 2019 by a special court-martial convened at Marine Corps
   Base Camp Lejeune, North Carolina, consisting of a military judge sit-
   ting alone. Sentence approved by the convening authority: reduction to
   E-1, confinement for 150 days, and a bad-conduct discharge.
   For Appellant: Commander C. Eric Roper, JAGC, USN.
   For Appellee: Brian K. Keller, Esq.
                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to the appellant’s substan-
tial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
              United States v. Rivas, No. 201900162


The findings and sentence are AFFIRMED.


                         FOR THE COURT:




                         RODGER A. DREW, JR.
                         Clerk of Court




                               2